Citation Nr: 0433356	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-26 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.  

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1946 to April 1947.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

In October 2004, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  

The issue of entitlement to service connection for a low back 
disability is being addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision dated in April 1947, the veteran's 
claim of service connection for a back disability was denied.  
In November 1947 and again in September 1948, the decision 
was confirmed and continued.  Notice of the denial was 
provided in October 1948.  The veteran did not challenge the 
September 1948 denial by the filing of a notice of 
disagreement.  

2.  Evidence received since the September 1948 rating action 
relates to an unestablished fact necessary to substantiate 
the claim; is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim; and raises a reasonable possibility of 
substantiating the claim.  

CONCLUSIONS OF LAW

1.  The September 1948 rating decision which confirmed and 
continued the denial of service connection for a back 
disability is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the September 1948 rating action 
is new and material, and the veteran's claim of entitlement 
to service connection for a low back disability is reopeoned.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that new and material evidence has been 
obtained that is sufficient to reopen a claim of service 
connection for a back disability, last denied in September 
1948.  Having carefully considered the appellant's 
contentions in light of the foregoing, the Board finds that 
new and material evidence has been submitted that is 
sufficient to warrant the reopening of the claim.  

By rating decision dated in April 1947, the veteran's claim 
of service connection for a back disability was denied.  In 
November 1947 and again in September 1948, the decision was 
confirmed and continued.  The RO had determined in April 1947 
that there was no showing of current disability related to 
the veteran's inservice complaints, and the November1947 and 
September 1948 rating decisions confirmed and continue that 
finding.  

Because the veteran did not challenge the September 1948 
rating determination by the filing of a Notice of 
Disagreement, the denial is final, and the merits of the 
claim may only be examined upon the submission of "new and 
material" evidence. See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA has 
a duty to assist claimants to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented." 38 U.S.C.A. § 5103A(f) (West 
2002).

Since the decision herein finds that new and material 
evidence has been received, further consideration of the duty 
to assist is not necessary.  The Board finds that further 
development is not warranted in view of the favorable 
decision that follows.  In other words, the Board may proceed 
to a decision on the question of new and material evidence in 
this matter since the outcome results in the reopening of the 
claim will not prejudice the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).   

The standard for new and material evidence was recently 
amended, and applies to claims to reopen received on or after 
August 29, 2001, as here.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001); [codified at 38 C.F.R. § 3.156(a) (2004)].  Under this 
standard, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).  

The law further provides that the submission of "new and 
material" evidence is a jurisdictional prerequisite to the 
Board's review of a claim.  Where service connection for a 
disability has been denied in a final rating decision, a 
subsequent claim for service connection for that disability 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  The Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease. See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).

At the time of the last final denial in September 1948, the 
evidence included the appellant's service medical records.  
In relevant part, these indicated that the veteran was 
treated for back pain in October 1946 with a notation that 
the veteran had been to the clinic many times.  
Spondylolisthesis was diagnosed that same month.  X-rays 
performed in November 1946 were normal.  

In April 1947, the RO found that service connection was not 
warranted since there was no current finding of a back 
disorder.  This finding was confirmed and continued in 
November 1947 upon consideration of newly added service 
medical records.  The denial was confirmed and continued in 
September 1948 when additional service medical records were 
considered.  Notice of the denial was provided to the veteran 
in October 1948.  The veteran did not timely disagree with 
the finding, and the September 1948 decision became final.   

Evidence added to the record since the September 1948 denial 
includes private medical records and the veteran's hearing 
testimony before the undersigned in October 2004.  The 
private medical records show diagnoses of degenerative disk 
disease and lumbar arthritis.  X-rays performed in May 2000 
show narrowed L3-4, L4-5 disc spaces consistent with 
degenerative disc disease.  In June 2000, the veteran 
complained of back pain.  The examiner diagnosed, back pain 
secondary to arthritis.   

The private medical records are clearly "new" evidence, 
within the meaning of the law, since this is evidence that 
was not previously before the decisionmakers.  At the time of 
the prior rating decision there was no finding of a current 
back disorder.  Because competent evidence of a present 
disability is one of the requirements necessary for the 
granting of service connection for a claimed disorder, and 
since evidence of a present disability was not of record when 
the September 1948 decision was rendered, the private medical 
reports documenting a current back disability are clearly 
material to the issue before the Board.  Because new and 
material evidence has been obtained, the claim must be 
reopened.


ORDER

New and material evidence has been received, and the claim is 
reopened.  


REMAND

The veteran seeks service connection for a back disorder.  
His service medical records show treatment for back pain on 
several occasions.  He has currently been found to have 
degenerative disk disease and lumbar arthritis.  A VA 
examination with an opinion regarding his current back 
disability and the relationship, if any, to his inservice 
complaints has not been obtained.  The new duty to assist 
requires VA to "make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim" and to "provide a medical examination or 
obtain[] a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c).  The Board 
finds that the VCAA requires VA to obtain a nexus opinion in 
this case.  

As noted above, the veteran testified before the undersigned 
in October 2004.  At that time he reported having treatment 
by private examiners after service discharge in 1947 or 1948.  
Specific information regarding this treatment was not 
provided.  VA has a duty to assist claimants to obtain 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In view of the foregoing, the case is hereby REMAMDED to the 
RO for the following action: 

1.  The RO must review the claims file 
and ensure that all notification required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) is completed.  In particular, 
the RO should notify the veteran of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claim and indicate which portion of that 
information and evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The RO should 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for any back complaints since 
service.  After securing any necessary 
release, the RO should obtain records 
from all sources identified by the 
veteran which are not already of record.

2.  Thereafter, the veteran should be 
scheduled for an examination by an 
appropriate health care provider to 
determine the probable etiology of his 
present back disability.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination, and the examiner must 
indicate in the examination report that 
this has been accomplished.  Any 
necessary tests should be conducted.  The 
examiner should elicit a detailed history 
from the veteran.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not that any back disability found is 
related to the veteran's in-service 
treatment for back complaints.  The 
examiner must offer complete rationale 
for any opinions or conclusions offered.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should re- 
adjudicate the issue on a de novo basis.  
If any benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case. The veteran need 
take no action unless otherwise notified.  




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	ROBERT SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



